Citation Nr: 0634952	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for skin rashes 
including heat rashes, chronic dermatitis, acne, and 
acrochordons.

3.  Entitlement to service connection for chronic fatigue.

4.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
memory loss to include as due to undiagnosed illness, has 
been received.

5.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hair loss to include as due to undiagnosed illness, has been 
received.

6.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
headaches to include as due to undiagnosed illness, has been 
received.

7.  Entitlement to an initial rating in excess of 30 percent 
for service-connected depression with anxiety.

8.  Entitlement to an evaluation in excess of 20 for service-
connected gastric and intestinal complaints to include 
chronic gastritis, chronic irritable bowel syndrome, and 
peptic ulcer disease.  

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for kidney stones.

12.  Entitlement to service connection for a throat disorder.

13.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hypomagnesemia, has been received.

14.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a brain tumor, has been received.

15.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder, has been received.

16.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and D.K.K., R.N.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2000, August 2000, and September 2005 rating 
decisions of the RO.  

The RO previously denied service connection for several of 
the disabilities at issue herein, as enumerated above, by 
July 2001, March 2002, and December 2002 rating decisions 
that became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).  The RO has denied service 
connection for the relevant claims as new and material 
evidence had not been received.  Indeed, a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, moreover, 
the Board is bound to decide the threshold issue of whether 
the evidence is new and material before addressing the merits 
of a claim.  Id.  The discussion is found below with respect 
to the new and material matters decided at this time.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Whether new and material evidence, sufficient to reopen the 
veteran's claim of entitlement to service connection for 
headaches to include as due to undiagnosed illness, has been 
received.

Entitlement to an initial rating in excess of 30 percent for 
service-connected depression with anxiety.

Entitlement to an evaluation in excess of 20 for service-
connected gastric and intestinal complaints to include 
chronic gastritis, chronic irritable bowel syndrome, and 
peptic ulcer disease.  

Entitlement to service connection for PTSD.

Entitlement to service connection for hypertension.

Entitlement to service connection for kidney stones.

Entitlement to service connection for a throat disorder.

Whether new and material evidence, sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hypomagnesemia, has been received.

Whether new and material evidence, sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
brain tumor, has been received.

Whether new and material evidence, sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder, has been received.

Entitlement to a total disability rating based on individual 
unemployability.





FINDINGS OF FACT

1.  A dental disorder to include pitting and decalcification 
of tooth enamel is not shown to be related to the veteran's 
active duty service or to be the proximate result of a 
service-connected disability.

2.  Resolving the benefit of the doubt in the veteran's 
favor, his skin rashes including heat rashes, chronic 
dermatitis, acne, and acrochordons are shown to be related to 
his active duty service.

3.  Resolving the veteran's favor, his chronic fatigue is 
shown to have resulted from service in the Persian Gulf.

4.  By December 2002 rating decision, the RO denied the 
veteran's claims of service connection for memory loss and 
hair loss; although he was sent notice of the denial by 
letter dated that month, he did not initiate an appeal, 
timely or otherwise.

5.  The evidence received since the December 2002 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for memory loss.

6.  Resolving the veteran's favor, his memory loss is shown 
to have resulted from service in the Persian Gulf.

7.  The evidence received since the December 2002 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for hair loss.

8.  Resolving the veteran's favor, his hair loss is shown to 
have resulted from service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's claimed dental disorder was not incurred in 
or as a result of his active duty service nor is it the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his skin rashes including heat rashes, chronic 
dermatitis, acne, and acrochordons were incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  Resolving the benefit of the doubt in the veteran's 
favor, his chronic fatigue was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

4.  The December 2002 rating decision, which denied the 
veteran's claims of service connection for memory loss and 
hair loss, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

5.  The evidence received since the December 2002 rating 
action is new and material, and the claim of entitlement to 
service connection for memory loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

6.  Resolving the benefit of the doubt in the veteran's 
favor, his memory loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

7.  The evidence received since the December 2002 rating 
action is new and material, and the claim of entitlement to 
service connection for hair loss is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

8.  Resolving the benefit of the doubt in the veteran's 
favor, his hair loss was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise claimants of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in August 2001, April 2002, April 2003, July 
2004, January 2005, June 2005, and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Via the January 2005 letter, the veteran was advised 
of the type of evidence necessary to reopen his new and 
material claims.  Kent, supra.  Finally, in March 2006, the 
veteran was apprised of disability ratings and effective 
dates as applicable under Dingess/Hartman. 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains VA and private medical 
treatment records.  Social Security Administration records 
have been associated with the claims file, and the veteran 
has been afforded VA medical examinations in furtherance of 
his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).

Dental Disorder 

The service medical records reflect no injuries to the teeth, 
gums, or mouth.  The Board notes that according to the July 
2006 supplemental statement of the case, the veteran's claim 
of service connection for VA dental treatment purposes was 
forwarded to the local VA dental clinic for a determination 
as to eligibility for VA dental treatment.  See 38 C.F.R. 
§§ 3.381, 17.161 (2006).  The record does not reflect that a 
determination has been made as of this date regarding 
entitlement to service connection for the purposes of dental 
treatment.

The veteran was afforded a VA dental/oral examination in 
August 2005.  The examination report reflects that the 
veteran's dentition was generally sound, soft tissue was 
within normal limits, and that saliva flow was adequate.  The 
examiner found generalized attrition of the occlusal surfaces 
of the teeth, which indicated either an abrasive diet or 
gnashing of the teeth.  

The examination report indicates that the veteran's chief 
complaint concerned his belief that stomach acids were 
adversely affecting his teeth on occasions when he 
experienced emesis.  The examination was negative for caries, 
and soft tissue was within normal limits.  There were no 
temporo-mandibular joint syndrome symptoms.  However, the 
veteran's tooth enamel surfaces appeared to be in the very 
early stages of decalcification from multiple exposures to 
stomach contents.  The examiner opined that there was 
insufficient information as to whether the veteran's duodenal 
ulcer was related to his oral condition.  The examiner noted 
that he had seen similar manifestations in bulimic patients 
and those who sucked lemons and limes.  According to the 
examiner, pitting and decalcification of tooth enamel was 
caused by or as a result of an acidic environment in the 
mouth, metabolic mineral or diet irregularities, or 
developmental defects.  A combination of these was also 
possible.  The examiner asserted that he was uncertain as to 
whether the claimed condition was related to the service-
connected gastrointestinal disability.

The veteran possesses the apparent belief that pitting and 
decalcification of his tooth enamel is related to his 
service-connected gastrointestinal disability.  The veteran's 
opinion is of no probative value, as he is not shown to be 
competent to render medical diagnoses and opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, service connection for the claimed dental 
condition cannot be granted directly or secondarily based on 
the veteran's assertions.  38 C.F.R. §§ 3.303, 3.310.

The competent medical evidence is silent regarding a direct 
nexus between pitting and decalcification of the veteran's 
tooth enamel and service.  The Board notes that the veteran 
himself does not assert a direct relationship between this 
condition and service.  In any event, there being no 
competent medical evidence of a link between the claimed 
dental condition and service, service connection for that 
disability on a direct basis is denied.  38 C.F.R. § 3.303.

Service connection for the claimed dental condition cannot be 
granted on a secondary basis.  38 C.F.R. § 3.310.  The August 
2005 VA examiner indicated that the cause of early pitting 
and decalcification of the tooth enamel could not be 
determined with any degree of certainly, and a grant of 
service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Id.; 38 C.F.R. § 3.102; Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Skin rashes including heat rashes, chronic dermatitis, acne, 
and acrochordons

The service medical records indicate that in October 1991, 
while in Saudi Arabia, the veteran suffered blisters on his 
thumb and index finger.  These appear to have resulted from 
injury.  In June 1992, the veteran had a rash on the left 
upper forearm.  Steroid treatment was prescribed.  

On June 1999 VA Persian Gulf medical examination, the veteran 
reported that while in Saudi Arabia, he developed a pruritic 
erythematous rash that was exacerbated by heat.  He indicated 
that this rash returned intermittently since that time.  The 
examiner observed an acrochordon near the belt line as well 
as others that were smaller.  There were lentigines on the 
upper back and erythematous papules across the back, some of 
which were lichenoid.  There was mild tinea unguium on the 
fifth toenails bilaterally.  The examiner diagnosed heat rash 
developing initially in October 1991 during Gulf service with 
intermittent symptomatology since with secondary chronic 
dermatitis with some licheninfication.  The examination 
report indicates that the veteran's claims file and service 
medical records were unavailable for review.

In November 1999, the VA examiner reviewed the veteran's 
claims file as well as the service medical records.  He 
concluded that pursuant to this review, there was no chronic 
skin condition associated with active service in the Gulf.  
The examiner indicated that there was no record of a heat 
rash or similar condition in October 1991 and that there was 
nothing in the record to support the veteran's contentions 
regarding a skin condition developing in October 1991.

In a undated written statement likely penned in June 2006 
according to its place in the claims folder, the veteran's VA 
primary care physician opined that the veteran's "serious 
skin lesions" resulted from exposure to burning oil, 
immunizations, and "unidentified injections" prior to and 
during service in the Persian Gulf.  The primary care 
physician based his opinion on the fact that there was no 
family history of this condition and upon research of the 
relevant professional literature.

The veteran has provided photographic evidence of a skin 
condition consisting of small red bumps on the torso.

The evidence is inconsistent regarding the origin of the 
veteran's claimed skin disorders.  However, because the 
veteran is entitled to the benefit of the doubt when the 
evidence is in relative equipoise, the Board will credit the 
opinion of the veteran's VA primary care physician.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  The 
voluminous record reveals that the veteran has received 
regular and frequent medical treatment from his VA primary 
care physician.  The Board assumed, therefore, that the VA 
primary care physician is intimately acquainted with the 
veteran's case.  As such, the Board will credit his opinion 
regarding the service etiology of the veteran's skin 
condition, and service connection for the veteran's claimed 
skin condition is granted.  38 C.F.R. § 3.303.

Chronic fatigue

The veteran did not complain of fatigue in service.

Pursuant to a June 1999 VA Persian Gulf examination, no 
findings pertinent to fatigue were made.  

On November 1999 VA Persian gulf examination, the veteran 
indicated that he made efforts to stay in shape by playing 
basketball twice a week and running up the hills of Sioux 
City a few times a week.  The examiner's assessment regarding 
fatigue was, "The veteran complains of tiredness and 
fatigue, yet is still able to work out and perform heavy 
exertion four days per week."  

In February 2000, the veteran's father wrote that the veteran 
was active in sports before service but that upon returning 
from service in Saudi Arabia, he seemed tired and had other 
unpleasant physical symptoms.

On October 2000 VA mental disorders examination, the veteran 
reported working at his father's office approximately eight 
hours a day.  

In March 2001, the veteran underwent a VA examination for 
chronic fatigue syndrome.  The veteran reported lack of sleep 
and persistent tiredness.  The examiner diagnosed insomnia.  
As to chronic fatigue, the examiner indicated that the 
veteran did not mention it when asked about current medical 
problems on examination.  The examiner opined that chronic 
fatigue syndrome was a clinical diagnosis and was not present 
on examination.  Furthermore, the examiner stated that it was 
difficult to separate chronic fatigue from lack of sleep and 
frequent gastrointestinal problems.

A December 2004 sleep study yielded abnormal results.  There 
was delayed sleep onset and early onset of the REM sleep 
cycle.  

On August 2005 VA mental disorders examination, the veteran 
complained of tiredness and indicated that he slept only two 
or three hours a night.  

In an undated written statement presumably penned in June 
2006 as deduced from its placement in the claims file, the 
veteran's VA primary care physician who, the Board notes, has 
provided extensive care to the veteran as ascertained from a 
review of the claims file, opined that the veteran suffered 
from chronic fatigue that was related, beyond a reasonable 
degree of medical certainty, to chemical exposure and 
vaccinations connected with service in the Persian Gulf.  The 
physician explained that there was no family history or other 
etiology to explain the chronic fatigue, and Gulf War 
syndrome was the only other possible cause.

In a June 2006 written statement D.K.K., the VA nurse who 
testified at the veteran's July 2006 hearing, indicated that 
the veteran suffered from chronic fatigue related to service.  
The Board observes that it appears that D.K.K. knows the 
veteran personally as well as professionally.

At his July 2006 hearing, the veteran testified that his 
energy levels were low.  

Whether the veteran suffers from chronic fatigue or chronic 
fatigue syndrome is disputable.  He has not consistently 
complained of fatigue that was separate and apart from his 
sleep problems.  Nonetheless, the evidence does suggest that 
he suffers from chronic fatigue, as assessed by his VA 
primary care physician who presumably has intimate knowledge 
of the veteran's medical history.  The Board will credit the 
assessment of the veteran's VA primary care physician, as it 
is most favorable to the veteran and because of the extent of 
the physician's professional acquaintance with the veteran 
and accept the current diagnosis of chronic fatigue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Because the veteran's VA primary care physician has opined 
that chronic fatigue was due to chemical exposure in Saudi 
Arabia and vaccinations administrated in connection with this 
deployment and explained his rationale for this conclusion, 
service connection for chronic fatigue is granted.  38 C.F.R. 
§ 3.303.  The Board need not discuss entitlement to service 
connection for chronic fatigue on a presumptive basis, as it 
has already been granted on a direct basis.  See Id.; 
38 C.F.R. §§ 3.307, 3.309.  




New and Material Evidence 

In a December 2002 rating decision, the RO denied the 
veteran's claims of service connection for memory loss and 
hair loss.  The veteran was provided notice of the decision 
and of his appellate rights.  He did not initiate an appeal 
with respect to either issue, timely or otherwise.  
Therefore, the December 2002 rating decision became final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103. 

Nevertheless, claims will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the December 2002 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Memory loss

The evidence of record at the time of the December 2002 
rating decision consisted of the service medical records that 
are silent as to memory problems, a June 1999 VA Persian Gulf 
examination report silent as to the veteran's memory, a 
November 1999 VA Persian Gulf examination report reflecting 
complaints but no findings regarding memory, an October 2000 
VA mental disorders examination report indicating that the 
veteran had no problems recalling the events of the day and 
that the veteran did well on memory tests administered on 
examination, a March 2001 VA chronic fatigue syndrome 
examination report reflecting complaints of memory problems 
and a diagnosis of memory loss of unknown etiology.

Evidence received subsequent to the December 2002 rating 
decision includes a June 2002 private psychological 
examination report indicating that memory was in the broad 
average range.  Verbal memory was in the low average range, 
and visual memory was in the high average range.  The veteran 
did have difficulty concentrating, and this lack of 
concentration affected his memory.  Without any information 
on previous memory capabilities, the psychologist indicated 
that it was impossible to opine regarding memory 
deterioration.  However, according to the psychologist, the 
veteran did not appear to be particularly impaired regarding 
memory.  The evidence also includes a December 2004 VA 
psychological evaluation report indicating complaints of 
short-term memory problems and a recommendation by the 
examiner that he write down important information to be 
remembered.  Also associated with the record is a Washington 
VA Medical Center (MC) psychiatric evaluation report 
reflecting working memory that was within normal limits, 
marginal visual memory, and somewhat impaired verbal memory.  
The etiology of the foregoing was unclear.  The record also 
contains an undated letter from the veteran's VA primary care 
physician presumably penned in June 2006, as deduced from its 
placement in the claims file, indicating that the veteran 
suffered from memory loss that was part of his general Gulf 
War syndrome resulting from service in the Persian Gulf in 
1991.  The veteran's VA primary care physician based this 
conclusion on his knowledge of the veteran's medical history, 
family medical history, and research into Gulf War illness.  

The Board has reviewed the evidence since the December 2002 
rating decision and has determined that the June 2006 
statement of the veteran's VA primary care physician is "new 
and material."  All of the foregoing evidence is "new," as 
it was not part of the claims file before December 2000.  The 
June 2006 statement is also "material" because it is 
probative of the issue at hand, which is whether the veteran 
suffers from a disability manifested by memory loss and, if 
so, whether the veteran's memory loss is related to his 
period of active duty service.  The June 2006 statement 
answers both of these questions in the affirmative.  Such a 
nexus opinion was not previously of record.  Thus, the Board 
finds that the aforementioned medical statement relates to 
unestablished facts necessary to substantiate the veteran's 
claim of service connection for memory loss, and presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
service connection for memory loss is reopened.

Not all medical and mental health professionals have 
recognized memory problems.  Of those who did, many were 
unaware of the etiology of such memory problems.  The VA 
primary care physician, however, has opined that the veteran 
does suffer from memory problems that are directly related to 
his service in Saudi Arabia in 1991.  The Board tends to 
credit this opinion, as the record reflects that the 
veteran's VA primary care physician has provided extensive 
treatment to the veteran and appears to have an intimate 
knowledge of the veteran's complex and extensive medical 
history.  Thus, although the evidence in the veteran's favor 
is not overwhelming, it is, in the Board's view, at least in 
relative equipoise as to whether  the veteran suffers from 
memory loss that is related to service.  Thus, the veteran 
must prevail, and service connection for memory loss is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; 
Gilbert, supra.  The Board need not discuss entitlement to 
service connection for memory loss as due to undiagnosed 
illness, as service connection on a direct basis has been 
granted.  See 38 C.F.R. § 3.317.

Hair loss

The evidence of record at the time of the December 2002 
rating decision consisted of the service medical records that 
are silent as to hair loss, the June and November  1999 VA 
Persian Gulf examination reports that do not contain 
diagnoses of hair loss, a February 2000 lay statement 
regarding observations of rapid hair loss, a March 2001 VA 
chronic fatigue syndrome examination report showing a 
diagnosis of hair loss of unknown etiology, and an October 
2001 VA dermatologic examination report reflecting an 
impression that there was insufficient evidence to confirm 
alopecia.  

Potentially relevant evidence received subsequent to the 
December 2002 rating decision consists of the veteran's VA 
primary care physician's statement, presumably composed in 
June 2006, indicating a diagnosis of hair loss and a reasoned 
opinion regarding its relationship to environmental factors 
in Saudi Arabia in 1991 as well as to vaccinations 
administered prior to deployment.  The evidence now also 
contains a written statement from Nurse Krueger, who also 
testified in person at the veteran's July 2006 hearing, 
regarding her assessment that hair loss was related to 
service in the Persian Gulf.  The evidence now also contains 
the veteran's July 2006 hearing testimony claiming that hair 
loss began in the latter part of service when his hair fell 
out in clumps and that he wore a hair piece.

The Board has reviewed the evidence since the December 2002 
rating action and has determined that is "new and material."  
This evidence is "new" in that it was not of record at the 
time of the December 2002 rating decision.  Moreover, the 
aforementioned evidence is "material" because it is probative 
of the issue at hand, which is whether the veteran has a 
current diagnosis of hair loss and, if so, whether it is 
related to his period of active duty service.  Thus, the 
Board finds that the aforementioned evidence, which includes 
evidence showing that the veteran currently experiences hair 
loss and also include a nexus opinion not previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim for service connection for 
hair loss, and presents the reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of service connection for 
hair loss is reopened.

Not all of the medical professionals have recognized the 
presence of alopecia.  Of those who did, not all were aware 
of its etiology.  The VA primary care physician, however, has 
opined that the veteran does suffer from hair loss that is 
directly related to his service in Saudi Arabia in 1991.  The 
Board tends to credit this opinion, as the record reflects 
that the veteran's VA primary care physician has provided 
extensive treatment to the veteran and appears to have an 
intimate knowledge of the veteran's complex and extensive 
medical history.  Thus, although the evidence in the 
veteran's favor is not overwhelming, it is, in the Board's 
view, at least in relative equipoise as to whether  the 
veteran suffers from hair loss that is related to service.  
Thus, the veteran must prevail, and service connection for 
hair loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303; Gilbert, supra.  The Board need not discuss 
entitlement to service connection for hair loss as due to 
undiagnosed illness, as service connection on a direct basis 
has been granted.  See 38 C.F.R. § 3.317.


ORDER

Service connection for a dental disorder is denied.

Service connection for skin rashes including heat rashes, 
chronic dermatitis, acne, and acrochordons is granted.

Service connection for chronic fatigue is granted.

New and material evidence having been received the claim of 
service connection for memory loss is reopened.  

Service connection for memory loss is granted.

New and material evidence having been received the claim of 
service connection for hair loss is reopened.

Service connection for hair loss is granted.


REMAND

For the reasons stated below, a remand to the RO of the 
remaining issues on appeal is unavoidable.

It is unclear whether the veteran received medical treatment 
at Walter Reed Army Medical Center and/or at the Baltimore 
VAMC in 2004 and/or 2005, as suggested by the veteran's 
representative at his July 2006 hearing.  If the veteran 
responds in the affirmative, the RO should secure these 
records.

All records from the Sioux Falls VAMC dated from August 5, 
2005 to the present must be associated with the claims file.  
Because the veteran has indicated treatment for his throat 
and possibly the gastrointestinal system in general, the 
issues of service connection for a throat condition and an 
increased rating for a service-connected gastrointestinal 
disability cannot be decided in the absence of these records.

The hearing transcript and a review of the record reveal that 
the veteran was treated at the National Institutes of Health 
(NIH) in Bethesda, MD in late 2004.  This treatment is 
pertinent to the veteran's brain, psychiatric condition, 
PTSD, kidneys, and seizures.  NIH treatment is likely to be 
relevant to the hypertension and hypomagnesemia claims.  The 
records associated with NIH treatment must be associated with 
the claims file.

After securing the foregoing records, the RO should schedule 
the medical examinations as outlined below.

The RO should schedule a VA psychiatric examination to assess 
the current severity of the veteran's service-connected 
depression with anxiety.  In that regard, all symptoms and 
manifestations should be reported in detail, and the examiner 
should comment on the severity of each symptom identified.  
The examiner should also diagnose all other acquired 
psychiatric disorders from which the veteran suffers and 
opine regarding the etiology of each acquired psychiatric 
disorder diagnosed.

The RO should schedule a VA gastrointestinal examination to 
assess the current severity of the veteran's service-
connected gastric and intestinal complaints to include 
chronic gastritis, chronic irritable bowel syndrome, and 
peptic ulcer disease.  In that regard, all symptoms and 
manifestations should be reported in detail, and the examiner 
should comment on the severity of each symptom identified.  
The examiner should also indicate whether the veteran suffers 
from any disorder of the throat that is separate and apart 
from the service-connected gastric and intestinal complaints 
to include chronic gastritis, chronic irritable bowel 
syndrome, and peptic ulcer disease.  If so, the examiner 
should opine regarding the etiology of each such throat 
disorder diagnosed.  

Next, the RO should schedule a VA medical examination to 
confirm the diagnoses of hypertension, kidney stones, 
hypomagnesemia, brain tumor or residuals thereof, and 
seizures.  The examiner should provide an opinion regarding 
the etiology of each confirmed medical condition  

Action on the veteran's TDIU claim will be deferred pending 
resolution of the issues being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  As well, action on the 
claim of whether new and material evidence, sufficient to 
reopen the veteran's claim of entitlement to service 
connection for headaches to include as due to undiagnosed 
illness, has been received is deferred pending the resolution 
of the claim of service connection for a brain tumor, as the 
veteran, at his July 2006 hearing, asserted that his 
headaches were increasing in severity due to his brain tumor.  
As such, resolution of that issue must take place before the 
Board deals the headache matter.  Id.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send 
the 
veteran a 
letter 
asking 
whether 
and when 
he 
received 
treatment 
at the 
Walter 
Reed Army 
Medical 
Center 
and/or at 
the 
Baltimore 
VAMC.  If 
the 
veteran 
indicates 
treatment 
at one or 
both of 
these 
facilitie
s, the 
relevant 
records 
should be 
obtained 
and 
associate
d with 
the 
claims 
file.  

2.  
Associate 
with the 
claims 
file all 
records 
from the 
Sioux 
Falls 
VAMC 
dated 
from 
August 5, 
2005 to 
the 
present.

3.  
Associate 
with the 
claims 
file all 
2004 NIH 
medical 
treatment 
records.  

4.  
Schedule 
a VA 
psychiatr
ic 
examinati
on to (1) 
assess 
the 
current 
severity 
of the 
veteran's 
service-
connected 
depressio
n with 
anxiety.  
In that 
regard, 
all 
symptoms 
and 
manifesta
tions 
should be 
reported 
in 
detail, 
and the 
examiner 
should 
comment 
on the 
severity 
of each 
symptom 
identifie
d.  The 
examiner 
should 
also (2) 
diagnose 
any other 
acquired 
psychiatr
ic 
disorders 
from 
which the 
veteran 
suffers 
and opine 
regarding 
the 
etiology 
of each 
acquired 
psychiatr
ic 
disorder 
diagnosed
, 
including 
providing 
an 
opinion 
as to 
whether 
any other 
acquired 
psychiatr
ic 
disorder 
is more 
likely 
than not 
(i.e., 
probabili
ty 
greater 
than 
50 percen
t), at 
least as 
likely as 
not 
(i.e., 
probabili
ty of 
50 percen
t), or 
less 
likely 
than not 
(i.e., 
probabili
ty less 
than 
50 percen
t), 
etiologic
ally 
related 
to the 
veteran's 
active 
service.  
A 
detailed 
rationale 
should be 
provided 
for all 
opinions.  
If it 
cannot be 
determine
d whether 
the 
veteran 
currently 
has any 
other 
psychiatr
ic 
disorder 
that is 
related 
to his 
active 
service, 
on a 
medical 
scientifi
c basis 
and 
without 
invoking 
processes 
related 
to 
guesses 
or based 
upon mere 
conjectur
e, the 
examiner 
should 
clearly 
and 
specifica
lly so 
specify 
in the 
examinati
on 
report, 
with an 
explanati
on as to 
why this 
is so.

A 
rationale 
for all 
conclusio
ns must 
be 
provided.  
The 
claims 
folder, 
including 
all 
existing 
service 
medical 
records, 
must be 
made 
available 
to the 
examiner 
for 
review in 
conjuncti
on with 
the 
examinati
on.  In 
the 
report, 
the 
examiner 
should 
indicate 
whether 
the 
claims 
file was 
reviewed 
and 
identify 
the 
records 
on which 
he or she 
relied.

5.  
Schedule 
a VA 
gastroint
estinal 
examinati
on to (1) 
assess 
the 
current 
severity 
of the 
veteran's 
service-
connected 
gastric 
and 
intestina
l 
complaint
s to 
include 
chronic 
gastritis
, chronic 
irritable 
bowel 
syndrome, 
and 
peptic 
ulcer 
disease.  
In that 
regard, 
all 
symptoms 
and 
manifesta
tions 
should be 
reported 
in 
detail, 
and the 
examiner 
should 
comment 
on the 
severity 
of each 
symptom 
identifie
d.  The 
examiner 
should 
also (2) 
indicate 
whether 
the 
veteran 
suffers 
from any 
disorder 
of the 
throat 
that is 
separate 
and apart 
from the 
service-
connected 
gastric 
and 
intestina
l 
complaint
s to 
include 
chronic 
gastritis
, chronic 
irritable 
bowel 
syndrome, 
and 
peptic 
ulcer 
disease.  
If so, 
the 
examiner 
should 
opine 
regarding 
the 
etiology 
of each 
such 
throat 
disorder 
diagnosed
, 
including 
providing 
an 
opinion 
as to 
whether 
any 
current 
throat 
disorder 
is more 
likely 
than not 
(i.e., 
probabili
ty 
greater 
than 
50 percen
t), at 
least as 
likely as 
not 
(i.e., 
probabili
ty of 
50 percen
t), or 
less 
likely 
than not 
(i.e., 
probabili
ty less 
than 
50 percen
t), 
etiologic
ally 
related 
to the 
veteran's 
active 
service 
or 
service-
connected 
gastroint
estinal 
disorder, 
including 
whether 
his 
service-
connected 
gastroint
estinal 
disorder 
caused, 
contribut
ed to 
cause, or 
chronical
ly 
worsened 
a current 
throat 
disorder.  
A 
detailed 
rationale 
should be 
provided 
for all 
opinions.  
If it 
cannot be 
determine
d whether 
the 
veteran 
currently 
has a 
throat 
disorder 
that is 
related 
to his 
active 
service 
or 
service 
connected 
gastroint
estinal 
disorder, 
on a 
medical 
scientifi
c basis 
and 
without 
invoking 
processes 
related 
to 
guesses 
or based 
upon mere 
conjectur
e, the 
examiner 
should 
clearly 
and 
specifica
lly so 
specify 
in the 
examinati
on 
report, 
with an 
explanati
on as to 
why this 
is so.

A 
rationale 
for all 
conclusio
ns must 
be 
provided.  
The 
claims 
folder, 
including 
all 
existing 
service 
medical 
records, 
must be 
made 
available 
to the 
examiner 
for 
review in 
conjuncti
on with 
the 
examinati
on.  In 
the 
report, 
the 
examiner 
should 
indicate 
whether 
the 
claims 
file was 
reviewed 
and 
identify 
the 
records 
on which 
he or she 
relied.

6.  
Schedule 
a VA 
medical 
examinati
on to 
confirm 
the 
diagnoses 
of 
hypertens
ion, 
kidney 
stones, 
hypomagne
semia, 
brain 
tumor or 
residuals 
thereof, 
and 
seizures.  
For each 
confirmed 
disabilit
y, the 
examiner 
should 
provide 
an 
opinion 
regarding 
etiology, 
including 
providing 
an 
opinion 
as to 
whether 
any 
current 
hypertens
ion, 
kidney 
stones, 
hypomagne
semia, 
brain 
tumor or 
residuals 
thereof, 
and 
seizures 
is more 
likely 
than not 
(i.e., 
probabili
ty 
greater 
than 
50 percen
t), at 
least as 
likely as 
not 
(i.e., 
probabili
ty of 
50 percen
t), or 
less 
likely 
than not 
(i.e., 
probabili
ty less 
than 
50 percen
t), 
etiologic
ally 
related 
to the 
veteran's 
active 
service.  
A 
detailed 
rationale 
should be 
provided 
for all 
opinions.  
If it 
cannot be 
determine
d whether 
the 
veteran 
currently 
has 
hypertens
ion, 
kidney 
stones, 
hypomagne
semia, 
brain 
tumor or 
residuals 
thereof, 
and 
seizures 
that is 
related 
to his 
active 
service, 
on a 
medical 
scientifi
c basis 
and 
without 
invoking 
processes 
related 
to 
guesses 
or based 
upon mere 
conjectur
e, the 
examiner 
should 
clearly 
and 
specifica
lly so 
specify 
in the 
examinati
on 
report, 
with an 
explanati
on as to 
why this 
is so.  

A 
rationale 
for all 
conclusio
ns must 
be 
provided.  
The 
claims 
folder, 
including 
all 
existing 
service 
medical 
records, 
must be 
made 
available 
to the 
examiner 
for 
review in 
conjuncti
on with 
the 
examinati
on.  In 
the 
report, 
the 
examiner 
should 
indicate 
whether 
the 
claims 
file was 
reviewed 
and 
identify 
the 
records 
on which 
he or she 
relied.

7.  
Undertake 
any other 
developme
nt deemed 
necessary 
and 
readjudic
ate the 
issues on 
appeal.  
If the 
benefits 
sought on 
appeal 
remain 
denied, 
the 
veteran 
and his 
represent
ative 
should be 
issued a 
supplemen
tal 
statement 
of the 
case.  
The 
veteran 
and his 
represent
ative 
should be 
given the 
opportuni
ty to 
respond 
to the 
supplemen
tal 
statement 
of the 
case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


